I agree with the statement of Dr. Crandall in his work on Florida Common Law Practice to the effect that the failure to take out execution within three years, being the fault of the judgment creditor, should result in the disallowance of any costs, on proceedings to revive, where the defendant in execution does not contest the judgment plaintiff's scire facias action. See Crandall, page 842. To the extent that the judgment below is contrary to the foregoing rule I think it erroneous, otherwise I concur in affirming it.
BROWN, J., concurs.